DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,335,033. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader than the claims of the conflicting patent. The independent claims of the current application share the same limitations but omit the limitation “determine a perceptual distortion characteristic curve for the uncompressed digital image from the plurality of points generated by the neural network” and “select, based on the perceptual distortion characteristic curve…”.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in the independent claims: “generating, utilizing a neural network given digital image, a plurality of points indicating predicted compression distortions for a plurality of possible compressed versions of the digital image; selecting, based on the plurality of points generated by the neural network, a compression setting that meets a perceptual quality threshold; and generating a compressed digital image utilizing the selected compression setting that meets the perceptual quality threshold.”

The closest prior art of record is noted as follows:
Xu (U.S. Pub. No. 2019/0020871), as cited in the IDS filed 17 March 2022, discloses:
generating, utilizing a neural network given digital image, [features] of the digital image (See Fig. 2 and [0019]: “To this end, a deep neural network is employed, as show in FIG. 2. The input layer of the network includes image features extracted from the input image block using a feature extractor. The features are described herein. The output layer of the network is composed of 52 nodes (e.g., QP=0, . . . , QP=51), each corresponding to one of the possible QP values.”);
selecting, based on the plurality of points generated by the neural network, a compression setting that meets a perceptual quality threshold (See [0019]: “The output layer of the network is composed of 52 nodes (e.g., QP=0, . . . , QP=51), each corresponding to one of the possible QP values. The output nodes have an activation value between −1 and 1, and the one with highest activation predicts the target QP value.” According to [0017], the target QP is defined as follows: “The QP just preceding when the quality measure first drops below the VQT is determined as the visual quality preserving QP (e.g., the target QP used for training the neural network).”); and 
generating a compressed digital image utilizing the selected compression setting that meets the perceptual quality threshold (See [0008]: “utilizing the quantization parameter just preceding the quantization parameter with the quality measure of the compressed image block below the visual quality threshold as the visual quality preserving quantization parameter and a processing component coupled to the memory, the processing component configured for processing the application.” Then see [0017]: “(from the original video frame to be compressed)”. It is understood from these passages that the selected QP is used to generate a compressed video frame.).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661